Citation Nr: 1602064	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served 20 years on active duty, retiring in September 1968.  He died in May 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the VA Regional Office (RO) in St. Paul, Minnesota.

The appellant originally requested a videoconference hearing in her April 2014 substantive appeal; however, in a May 2015 statement, the appellant withdrew her request for a hearing.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To establish Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death, the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  At the time of the Veteran's death, he was service connected for paralysis of the median nerve and eczema.

The veteran's death certificate states that he died on May [redacted], 2011. The immediate cause of death was pulmonary fibrosis. Other significant conditions contributing to death but not resulting in the underlying cause were coronary and carotid atherosclerosis.

The appellant alleges in an August 2012 statement in support of claim that the Veteran's in-service exposure to jet fuel might be the cause of the pulmonary fibrosis which caused his death.  In a November 2013 Notice of Disagreement, she claimed that sarcoidosis was a contributory cause of death, and that sarcoidosis can be caused by jet fuel exposure.  In her April 2014 substantive appeal, she alleges that his pulmonary fibrosis could have been caused by asbestos exposure.

A December 2013 VA medical opinion addressed some of the appellant's contentions.  The VA doctor noted that the Veteran did not have a diagnosis of sarcoidosis, and that it was not listed on the death certificate.  She reviewed the available literature and concluded that there was no statistically significant relationship between jet fuel exposure and the Veteran's cause of death.  

The Board notes that there is no evidence in the record supporting the appellant's contention that the Veteran was exposed to asbestos.  Additionally, the question of causation of pulmonary fibrosis via asbestos exposure is a complex medical determination not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). 

However, the December 2013 VA doctor  noted that a contributory cause of the Veteran's death was chronic lymphocytic leukemia (CLL.)  Additionally, the death certificate listed coronary atherosclerosis as a contributory cause of death.  Both of these diseases are subject to presumptive service connection if the veteran was exposed to herbicides.  38 C.F.R. § 3.309(e). 

The record does not show herbicide exposure, nor does it show service in an area for which the Veteran would be presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  However, the Board notes that the record in this case seems to be incomplete.  The record contains a form DD 214 record of separation issued to the Veteran in 1954, which shows foreign service in Korea.  The next DD 214 in the record is from 1968, upon the Veteran's retirement, which shows 20 years of total service, but shows no foreign service at all, either in the Veteran's final four year term of re-enlistment or otherwise.  The November 2011 Rating Decision states that the Veteran served from January 1948 to October 1954 and from May 1965 to September 1968, which are the dates shown on the Veteran's DD 214 forms, but which disagrees with the Veteran's stated years of service on the September 1968 form. 

Because the record is unclear, and because a showing that the Veteran had service in Vietnam after January 1962 would provide presumptive service connection for the Veteran's cause of death, the Board finds that clarification of the record is necessary to fairly decide the merits of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate measures to request the Veteran's service records, including all DD 214 forms and any other records which might confirm periods of foreign service, as well as any other records which might show that the Veteran's service led to herbicide exposure.

2.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge about the locations of the Veteran's military service, and who could clarify whether the Veteran served in Vietnam or travelled to Vietnam as part of his service in the Air Force.

3.  Then, after undertaking any additional development as may become indicated, readjudicate the claim. If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

